Kirby, J. (after stating the facts). It is contended for reversal (1), that the appellees were not entitled to recover, not being the parties aggrieved, since no money or fare in fact was paid by either o.f them and (2) that the law prescribing the penalty and attorney’s fee is unconstitutional and void. Section 6620, Kirby’s Digest, provides: “Any of the persons or corporations mentioned in 6611, 6612, 6613 and 6614, that shall charge, demand, take or receive from any person or persons aforesaid any greater compensation for the transportation of passengers than is in this act allowed or prescribed, shall forfeit and pay for every such offense any sum not less than fifty dollars, nor more than three hundred dollars and costs of suit, including a reasonable attorney’s fee, to be taxed by the court where the same is heard on original action, by appeal or otherwise, to be recovered in a suit at law by the party aggrieved in any court of competent jurisdiction. And any officer, agent or employee of any such person or corporation who shall knowingly and wilfully violate the provisions of this act, shall he liable to the penalties prescribed in this section to be recovered in the same manner (e), Act April 4, 1887.” The larw provides further: “The -maximum sum which any corporation, officer of court, trustee, person or -association of persons operating a line -of railroad in' this State shall be authorized to collect for carrying each passenger over said line within the State in the manner known as first-class passage is fixed at the following rates * * * On lines over 85 miles in length, two cents per mile or a fraction thereof, and for carrying children in charge of an adult there may be charged and collected one-half -of the albove named rates for such of said children as may be under the age of twelve years and over the age of five years, and for such of said children as may be under the age of five years no charge whatever shall be made beyond what is collected from the adults who may have charge of them.” Section 6611, Kirby’s Digest, as amended by act February 9, 1907.  (1) There is no merit in the contention that these minor appellees are not the persons aggrieved by the overcharge of fare since such overcharge was not paid by them, but by the persons in charge of -them, the grandmother in the one case and the mother in the other. The persons referred to in the first part of the section of the statute providing the penalties, are those intended to become passengers, and it can make no difference to the railroad company by whom the fares were actually paid, and since they were paid, and for the minors, they are the parties aggrieved within the meaning of the statute and entitled to recover the penalties. St. Louis, I. M. & S. Ry. Co. v. Freeman, 95 Ark. 219; St. Louis, I. M. & S. Ry. Co. v. Frisby, 95 Ark. 283.  (2) It is next contended that the penalties prescribed for the violation of said section 6620, Kirby’s Digest, are so enormous, arbitrary and oppressive, and so in excess of any /amount allowed iby law to be recovered for the infliction of equal injury under any other eircumstances or conditions as to deprive the defendant of its property without due process of law, and deny it the equal protection of the laws in violation of section 1 of the Fourteenth Amendment to the Constitution of the United States. Neither is this contention warranted. No claim whatever is made that the maximum rate fixed by law for the carrying of passengers, deliberately violated by the railroad company is unreasonable or insufficient to produce a reasonable return upon its investment, and this is not an attempt to question the sufficiency of the rate. It is commonly known that carriers are not prone to adhere uniformly to rates lawfully prescribed and it is necessary that deviation from such rates be discouraged and prohibited by adequate liabilities and penalties, and we regard the penalties prescribed as no more than reasonable and adequate to accomplish the purpose of the law and remedy the evil intended to be reached. They can not, in our opinion, be regarded as so enormous, excessive and arbitrary as to deprive the carrier of its property without due process of law or deny it the equal protection of the law, contrary to the Fourteenth Amendment of the Constitution of the United States, and within the authority of Mo. Pac. Ry. Co. v. Tucker, 230 U. S. 340; Ex parte Young, 209 U. S. 123. As said by this court in St. Louis, I. M. & S. Ry. Co. v. Frisby, supra, “The statute is directed against the railway company and its object is ‘to compensate the party injured for his expenses in the prosecution and to compel the payment of such a sum by the company violating the law as will effectually stop the practice.’ ” Fetter on Carriers of Passengers, § 263; St. Louis, I. M. & S. Ry. Co. v. Waldrop, 93 Ark. 42. We find no error in the record and the judgment in each case is affirmed.